Per Curiam.

Under the circumstances here shown, landlord had a right to terminate the lease by reason of tenant’s violation of the provisions of the occupancy agreement which prohibited harboring and maintaining animals in the demised premises (see Knolls Co-op. Section No. II v. Cashman, N. Y. L. J., March 5, 1963, p. 17, col. 3 [Supreme Ct., Bronx County, Kokh, J.], aifd. 19 A D 2d 789, affd. 14 N Y 2d 579). The evidence does not substantiate the claim of waiver or laches.
The final order should be reversed, without costs, and judgment directed for landlord as prayed for in the petition. If tenant removes the dog from the premises within 90 days after service of a copy of the order hereon, with notice of entry, eviction should be stayed until further order of the court.